Title: From Thomas Jefferson to James O. Morse, 30 June 1823
From: Jefferson, Thomas
To: Morse, James O.


Sir
Monticello
June 30.23.
you ask permission to publish my letter to you of Apr. 30. altho I have a great aversion to this generally, yet I consent on the present occasion, because, in fact, I wish it to be known that I do not meddle in the ensuing Presidential election. but as that letter was written carelesly, without an idea of it’s going into the papers, I must ask leave, by some corrections, to make it more proper for the public eye. I inclose you therefore a revised copy, which you are free to publish, but not if you please, the one now inclosing it. I salute you with respectful consideration.Th: Jefferson